


Execution Version
AMERICAN RESIDENTIAL PROPERTIES, INC.


AMENDED AND RESTATED
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL VESTING AGREEMENT


(Jay Byce)


Reference is made to that certain Executive Severance and Change in Control
Vesting Agreement (the “Initial Severance Agreement”) entered into by and
between AMERICAN RESIDENTIAL PROPERTIES, INC., a Maryland corporation
(hereinafter referred to as the “Company”), and CHRISTOPHER J. “JAY” BYCE
(hereinafter referred to as the “Executive”), dated and effective as of the
Effective Date defined in Section 1 below.
This agreement, entered into as of December 23, 2014 by and between the Company
and the Executive for good and valuable consideration, the receipt of which is
mutually agreed and acknowledged by the Company and the Executive, amends and
restates the Initial Severance Agreement in its entirety solely to revise
Section 8.18 with respect to the parachute payment provision and is effective as
of the Effective Date (this “Agreement”).
WHEREAS, the Company wishes to employ the Executive as the Company’s Senior Vice
President - Investments and the Executive wishes to accept such offer on the
terms set forth herein as of the Effective Date defined in Section 1 below; and
WHEREAS, the Company acknowledges that the Executive is expected to make
significant contributions to the growth and success of the Company; and
WHEREAS, the Company and Executive wish to memorialize the compensation and
benefits that will be payable to the Executive in connection with his employment
with the Company pursuant to the Offer Letter provided to Executive on November
24, 2013, including upon the termination of the Executive’s employment under
certain circumstances and in the event of a change in control of the Company;
and
WHEREAS, the Company is willing to provide such assurances only in accordance
with the terms and conditions of this Agreement and most especially in exchange
for the Executive’s covenants and promises set forth in Section 7 of this
Agreement; and,
WHEREAS, the Executive is willing to accept the Company’s assurances only in
accordance with the terms and conditions of this Agreement and in exchange for
the promises and consideration contained herein.
Accordingly, the parties hereto agree as follows:
1.Term. The Effective Date of this Agreement is January 6, 2014. The Term of
this Agreement begins on the Effective Date and ends on the date the Executive’s
employment by the Company terminates for any reason, subject to the surviving
provisions of this Agreement as described in Section 8.14.


2.No Employment Contract; Employment At Will. This Agreement is not a contract
for employment with the Company and this Agreement does not confer upon the
Executive any right to continuance of employment with the Company. The
Executive’s employment with the Company is on an at-will basis and either the
Company or the Executive may terminate the Executive’s employment for any reason
or no reason.


3.Duties. The Executive, in his capacity as Senior Vice President ‑ Investments
of the Company, shall faithfully perform for the Company the duties of said
office and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Chief Executive Officer or the President of the Company. Such duties may
include, without limitation, the performance of services for, and serving as an
officer or director of, any subsidiary of the Company without any additional
compensation. The Executive shall report directly to the Chief Executive Officer
or the President of the Company and shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder. Provided that the following activities do not interfere with
the Executive’s duties to the Company and provided that the following activities
do not violate the Executive’s covenant against competition as described at
Section 7.2 hereof, during the Term the Executive may perform personal,
charitable and other business activities, including, without limitation, serving
as a member of one or more boards of directors of charitable or other non-profit
professional organizations.
















--------------------------------------------------------------------------------




4.Compensation and Benefits.


4.1Salary. The Company has agreed in the Offer Letter to pay the Executive
during the Term a salary at the rate of Two Hundred Fifty Thousand and No/100s
Dollars ($250,000) per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives
generally. The Annual Salary may be increased from time to time by an amount and
on such conditions as may be approved by the Board or the Compensation Committee
of the Board (the “Compensation Committee”), and upon the effective date of such
increase, the increased amount shall thereafter be deemed to be the Annual
Salary.


4.2Bonus Compensation; Equity Awards.


(a)Signing Bonus. The Company has agreed in the Offer Letter to pay the
Executive a one-time cash signing bonus in the amount of Fifty Thousand and
No/100s Dollars ($50,000) in lieu of reimbursement of any real estate brokerage
commission with respect to the sale of the Executive’s personal residence in
Atlanta. Such signing bonus will payable to the Executive within fifteen (15)
days after the Effective Date, subject to continued employment through the
payment date. Such signing bonus shall be fully refundable to the Company by the
Executive in the event, prior to January 6, 2015, either (i) the Executive’s
employment terminates or is terminated by the Company with “Cause” (as defined
below) or (ii) the Executive resigns for any reason other than Good Reason.


(b)Initial Equity Grant. The Company has agreed in the Offer Letter to grant to
the Executive an initial award of LTIP Units valued at $150,000 pursuant to the
Company’s 2012 Equity Incentive Plan (as amended from time to time, the “2012
Equity Incentive Plan”). Subject to approval by the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”), the number of
LTIP Units granted to the Executive will be determined by dividing $150,000 by
the average closing price of the Company’s common stock on the NYSE during the
ten (10) trading day immediately preceding the grant date, with the grant date
being January 6, 2014. Subject to approval of the Compensation Committee, these
LTIP Units will be subject to forfeiture restrictions that will lapse in equal
1/3 installments on each of the first three anniversaries of the date of grant;
namely, on January 6, 2015, January 6, 2016 and January 6, 2017, subject to the
Executive’s continued employment until the applicable vesting date and subject
to accelerated vesting to the extent the conditions for accelerated vesting, as
provided in the Long Term Incentive Plan Unit Vesting Agreement which evidences
the grant of such LTIP Units, which Agreement shall be in the form attached as
Attachment B, are satisfied.


(c)Annual Bonus and Other Discretionary Awards. The Executive will be eligible
to earn annual cash bonuses (each an “Annual Bonus”) upon approval by the
Compensation Committee in its discretion. The Compensation Committee shall
approve a target level (the “Target Level”) each year for the Annual Bonus
within 60 days after the beginning of the applicable year. The initial Target
Level will be equal to 60% of the Annual Salary (the “Initial Target Level”),
subject to approval of the actual Annual Bonus by the Compensation Committee in
its discretion; provided, however, if the Annual Bonus earned for the year ended
December 31, 2014 exceeds Thirty Thousand and no/100 Dollars ($30,000), then
such bonus shall be reduced by $30,000 (but such $30,000 reduction shall not be
deemed to reduce the Initial Target Level for purposes of calculating the
Severance Package pursuant to Section 6, if applicable) and, if such bonus is
$30,000 or less, then no bonus shall be paid for such year. Each Annual Bonus
will be paid within 60 days after the end of the fiscal year to which such
Annual Bonus relates. Additionally, the Executive will be eligible to
participate in the 2012 Equity Incentive Plan and any subsequent equity
incentive plan approved by the Board (each and any of the foregoing is a
“Company Incentive Plan”) for equity bonus compensation (any equity compensation
granted to the Executive by the Company, whether under this Agreement, a Company
Incentive Plan or otherwise approved by the Board, and whether in the form of
restricted stock, stock options, long-term incentive plan units, stock
appreciation rights or other equity or equity-linked awards, is, collectively,
“Equity Compensation”). The terms of any Annual Bonus, any other bonus or Equity
Compensation will be established by the Compensation Committee and will not be
deemed to be “earned or accrued” until approved by the Compensation Committee
for payment or award.


4.3Acceleration of Rights upon Change in Control. Upon the occurrence of a
“Change in Control” (as such term is defined in the 2012 Equity Incentive Plan
as in effect as of the Effective Date), all Equity Compensation awarded to the
Executive under this Agreement or in the future, to the extent not vested as of
the date of the Change in Control or to the extent that any such award is
subject to forfeiture restrictions as of the date of the Change in Control,
shall, immediately prior to the effectiveness of the Change in Control, be
deemed vested and all forfeiture restrictions shall lapse (treating any
applicable performance criteria as fully satisfied). Notwithstanding the
foregoing, to the extent necessary for the Executive to avoid taxes and/or
penalties under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Tax Code”), a Change in Control shall not be deemed to occur unless it
constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations promulgated under
Section 409A of the Tax Code.














--------------------------------------------------------------------------------




4.4Benefits - In General. The Executive shall be permitted during his employment
with the Company to participate in any group life, hospitalization or disability
insurance plan, health program, pension and profit sharing plan, 401(k) plan,
relocation program and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as may be applicable to
such other executives, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.


4.5Earned and Accrued Benefits. For purposes of this Agreement, with respect to
“earned and accrued benefits” to which the Executive becomes entitled in
connection with the termination of his employment hereunder, benefits shall be
deemed to be “earned and accrued” if the Executive is employed with the Company
as of the date such benefit becomes payable, becomes vested or is scheduled to
occur. For purposes of this Agreement, with respect to “earned and accrued
Annual Bonus” payments to be made to the Executive in connection with certain
termination events as specified herein, Annual Bonus payments shall be deemed to
be “earned and accrued” as of the effective date of termination (a) if the
Executive is employed with the Company as of the date of the last day of the
period for which such Annual Bonus payment shall be made; and (b) to the extent
that the criteria or performance goals, if any, for determining the amount of
such payment are objective and measurable criteria, such objective and
measurable criteria have been satisfied or achieved. Earned and accrued Annual
Bonus specifically includes, without limitation, any bonus payments payable to
Executive under any approved bonus plan or arrangement that is awarded and
vested. A pro rated portion of any Annual Bonus for the year in which
termination occurs, based on the Target Level for the year in which the
termination occurs and the portion of the year that has elapsed as of the date
of termination, shall be deemed to be “earned and accrued” in the event of any
termination of the Executive’s employment with respect to which the Executive is
entitled under this Agreement to receive payment of the earned and accrued
Annual Bonus.


4.6Paid Time Off. The Executive shall be entitled to no fewer than fifteen (15)
days of paid time off per year, plus Company-scheduled holidays. Any unused days
of paid time off will be forfeited at the end of the year.


4.7Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred and, in the case of
reimbursement, actually paid by the Executive during the Term in connection with
the performance of the Executive’s services under this Agreement, provided that
the Executive shall submit such expenses in accordance with the policies
applicable to senior executives of the Company generally.


4.8Moving Expenses. The Company shall pay the Executive’s documented moving
expenses from Atlanta, Georgia to the Phoenix, Arizona area. The Executive shall
obtain competitive bids for moving expenses and review these bids with the
Company prior to contracting for moving services.


4.9Management and Leasing of Atlanta Home. Until such time as the Executive
sells his family home in Atlanta, Georgia located at 4575 Angelo Drive Atlanta,
Georgia 30319, the Company will manage and arrange for the leasing out of the
Executive’s home for the benefit of the Executive. Leasing commissions and
out-of-pocket expenses incurred by the Company in connection with the management
and leasing of the home will be reimbursable by the Executive, and may be
deducted by the Company from rent payments received from tenants at the home.
The Company will not charge any management fee for managing the home.


4.10Attorney’s Fees Relating to this Agreement. The Company agrees to pay or
reimburse Executive for attorney’s fees incurred by the Executive in connection
with the review and negotiation of this Agreement in amount not to exceed Four
Thousand and No/100s Dollars ($4,000).


5.Termination of Employment. The Company may terminate the Executive’s
employment with or without Cause (as defined herein below). The Executive may
terminate the Executive’s employment with the Company for Good Reason (as
defined herein below) or without Good Reason. In addition, the Company or the
Executive may terminate the Executive’s employment upon the Executive’s
disability as provided in Section 5.1. The survival provisions of this Agreement
described in Section 8.14 contemplate, without limitation, that, upon any
termination of his employment, the Executive shall be subject to the provisions
of the Covenant Against Competition set forth in Section 7.2.


5.1Termination upon the Executive’s Death or Disability.


(a)If the Executive dies during the Term the obligations of the Company to or
with respect to the Executive under this Agreement shall terminate in their
entirety except as otherwise provided in this Section 5.1 and except for the
surviving provisions of this Agreement as described in Section 8.14.


(b)If the Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none applies, would have
been so eligible under a competitive plan as reasonably














--------------------------------------------------------------------------------




determined by the Compensation Committee), the Company or the Executive shall
have the right, to the extent permitted by law, to terminate the employment of
the Executive upon at least ninety (90) days’ prior written notice to the other
party, provided that the Company shall not have the right to terminate the
Executive’s employment pursuant to this Section 5.1(b) if, (i) in the opinion of
a qualified physician reasonably acceptable to both parties, it is reasonably
certain that the Executive will be able to resume his duties on a regular
full-time basis within one hundred eighty (180) days of the date that the notice
of such termination is delivered, and (ii) on or before the expiration of such
one hundred eighty (180) day period, the Executive has resumed his or her duties
on a regular full-time basis.


(c)Upon the Executive’s death or the termination of the Executive’s employment
by virtue of disability, all of the following shall apply:


(i)The Executive, or the Executive’s estate or beneficiaries in the case of the
death of the Executive, shall have no right to receive any compensation or
benefit hereunder on and after the effective date of the termination of
employment, except that the Company shall reimburse Executive’s COBRA premium
under the Company’s major medical group health and dental plan (including the
costs of Executive’s premium required to maintain coverage for his dependents),
and the Company will continue to provide such additional continuing benefits as
the Executive and his dependents would have been entitled to under this
Agreement, on a monthly basis, for a period of 18 months after such termination
or until the expiration of the period in which COBRA coverage must be provided,
whichever is less. In addition, the Executive, or the Executive’s estate or
beneficiaries in the case of the death of the Executive, shall be entitled to
receive the Executive’s Annual Salary and other benefits that are earned and
accrued under this Agreement prior to the date of termination, the Executive’s
earned and accrued Annual Bonus, vesting of or lapsing of any forfeiture
restrictions on any Equity Compensation as provided in clause (ii) below, and
reimbursement of expenses incurred by the Executive prior to the date of such
termination for expenses that are reimbursable expenses under the terms of this
Agreement; provide that if the Executive is a “specified employee” within the
meaning of Section 409A of the Tax Code, any payments of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)), shall not commence until the first day of the seventh month beginning
after the date of the Executive’s “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), or, if earlier, within 15 days after
the appointment of the personal representative or executor of the Executive’s
estate following his or her death if a delay in payment is required, to avoid
the imposition of the additional 20% tax under Section 409A of the Tax Code (and
in the case of installment payments, the first payment shall include all
installment payments required by this subsection that otherwise would have been
made during such period). If no deferral is required pursuant to the preceding
sentence, the payment will be made within five (5) business days after the date
of termination;


(ii)Subject to Section 4.2(b), all of the Equity Compensation previously awarded
to Executive, to the extent not vested or to the extent subject to forfeiture
restrictions, as of the date of termination of the Executive’s employment, shall
immediately be deemed vested and all forfeiture restrictions shall immediately
lapse (treating any performance criteria as fully satisfied), and any
outstanding options to acquire shares of Company stock shall immediately be
vested and shall be, as determined in the discretion of the Board, either (A)
exercisable by the Executive or, in the case of the Executive’s death, by the
beneficiaries of the Executive’s estate, for one (1) year following the
termination (or, if shorter, the balance of the regular term of the options) or
(B) cashed out or cancelled, as if in accordance with a Change in Control event,
pursuant to the conditions set forth in Section 15.03 of the 2012 Equity
Incentive Plan as in effect on the Effective Date hereof; and


(iii)This Agreement shall otherwise terminate and there shall be no further
rights with respect to the Executive hereunder except for the surviving
provisions of this Agreement as provided in Section 8.14. The payments to be
made pursuant to this Section 5.1(c) shall be in addition to, rather than in
lieu of, the entitlement of Executive or his estate to any other insurance or
benefit proceeds as a result of his death or disability.


5.2Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for “Cause” upon written notice to the
Executive following the occurrence of any the following events:


(a)the Executive is convicted of (or pleads guilty or nolo contendere to) any
felony, or a misdemeanor involving moral turpitude;


(b)the Executive is indicted for or charged with the commission of any felony or
misdemeanor involving moral turpitude, if such indictment or charge is not
dismissed or otherwise discharged without any finding or admission of guilt
within twelve (12) months;
















--------------------------------------------------------------------------------




(c)the Executive’s commission of an act of fraud, theft, dishonesty or breach of
fiduciary duty related to the Company, its Business (as defined in Section 7.1)
or the performance of the Executive’s duties hereunder;


(d)the continuing failure or habitual neglect by the Executive to perform the
Executive’s duties hereunder, except that, if such failure or neglect is
curable, the Executive shall have thirty (30) days from his receipt of a notice
of such failure or neglect to cure such condition and, if the Executive does so
to the reasonable satisfaction of the Board (such cure opportunity being
available only once), then such failure or neglect shall not constitute Cause
hereunder;


(e)any violation by the Executive of the Restrictive Covenants set forth in
Section 7 except that, if such violation is not willful and is curable, the
Executive shall first have thirty (30) days from his receipt of notice of such
violation to cure such condition and, if the Executive does so to the reasonable
satisfaction of the Board, such violation shall not constitute Cause hereunder;
or


(f)the Executive’s material breach of this Agreement, except that, if such
breach is curable, the Executive shall first have thirty (30) days from his
receipt of notice of such breach to cure such breach and, if the Executive does
so to the reasonable satisfaction of the Board, such breach shall not constitute
Cause hereunder.


If the Company terminates the Executive’s employment for Cause, the Executive
shall have no right to receive any compensation or benefit hereunder on and
after the effective date of the termination of employment, except that the
Executive shall be entitled to receive the Executive’s Annual Salary, earned and
accrued Annual Bonus, all other benefits that are earned and accrued under this
Agreement prior to the date of termination, and reimbursement of expenses
incurred by the Executive prior to the date of such termination for expenses
that are reimbursable expenses under the terms of this Agreement; provided,
however, that if the Company terminates Executive’s employment for Cause
specifically pursuant to Section 5.2 (a), (b), or (c) above, then no earned and
accrued Annual Bonus shall be payable hereunder. This Agreement shall otherwise
terminate upon such termination of employment and the Executive shall have no
further rights or obligations hereunder except for the surviving provisions of
this Agreement as described at Section 8.14.
5.3Termination by the Company without Cause. The Company may terminate the
Executive’s employment at any time without Cause upon thirty (30) days’ prior
written notice to the Executive. If the Company terminates the Executive’s
employment without Cause and the termination is not due to the Executive’s death
or disability, then the termination by the Company will be deemed to be without
Cause. If the Company terminates the Executive’s employment without Cause, then
the Severance Package provisions of Section 6 shall apply, and this Agreement
shall otherwise terminate and the Executive shall have no further rights or
obligations hereunder except for the surviving provisions of this Agreement as
described at Section 8.14.


5.4Termination of Employment by the Executive for Good Reason. Subject to the
notice and cure provisions set forth below, the Executive may terminate the
Executive’s employment with the Company for Good Reason and receive the
Severance Package provisions of Section 6 if any of the following have occurred
without the Executive’s written consent (“Good Reason”):


(a)any material diminution in the Executive’s title, authorities, duties or
responsibilities (including without limitation the assignment of duties
inconsistent with his position, the imposition of a requirement that the
Executive report directly to any person other than the Chief Executive Officer
or the President, a significant adverse alteration of the nature or status of
his responsibilities, or a significant adverse alteration of the conditions of
his employment);


(b)after there has occurred a Change in Control, any of the following has
occurred: (i) a duplication with other Company personnel of the Executive’s
title, authorities, duties or responsibilities; or (ii) a duplication with other
Company personnel of the title, authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report;


(c)any material reduction of the Executive’s Annual Salary;


(d)the Company’s material breach of this Agreement; or


(e)a determination by the Company to relocate its corporate headquarters to a
new location that is more than fifty (50) miles from the current address of the
Company’s corporate headquarters in Scottsdale, Arizona.


Notwithstanding the forgoing, the Executive shall not be deemed to have
terminated this Agreement for Good Reason unless: (y) the Executive terminates
this Agreement no later than six (6) months following the initial existence of
the above referenced














--------------------------------------------------------------------------------




event or condition which is the basis for such termination (it being understood
that each instance of any such event shall constitute a separate basis for such
termination and a separate event or condition occurring on the date of such
instance for purposes of calculating the six- (6)-month period); and (z) the
Executive provides to the Company a written notice of the existence of the above
referenced event or condition which is the basis for the termination within
sixty (60) days following the initial existence of such event or condition, and
the Company fails to remedy such event or condition within 30 days following the
receipt of such notice. This Agreement shall otherwise terminate upon such
termination of employment and the Executive shall have no further rights or
obligations hereunder except for the surviving provisions of this Agreement as
described in Section 8.14.


5.5Termination of Employment by the Executive without Good Reason. The Executive
may terminate the Executive’s employment with the Company at any time without
Good Reason. If the Executive terminates his employment without the occurrence
of any of the events constituting “Good Reason” and the termination is not due
to the Executive’s death or disability, then the termination by the Executive is
without Good Reason. If the Executive terminates the Executive’s employment with
the Company without Good Reason, the Executive shall have no right to receive
any compensation or benefit hereunder on and after the effective date of the
termination of employment, except that the Executive shall be entitled to
receive the Executive’s Annual Salary, all other benefits that are earned and
accrued under this Agreement or under applicable Company benefit plans prior to
the date of termination and reimbursement of expenses incurred by the Executive
prior to the date of such termination for expenses that are reimbursable
expenses under the terms of this Agreement. This Agreement shall otherwise
terminate upon such termination of employment and the Executive shall have no
further rights or obligations hereunder except for the surviving provisions of
this Agreement as described in Section 8.14.


6.Severance Package in the Event of Certain Terminations of Employment. The
Executive shall be entitled to certain rights and shall be bound by certain
obligations as described in this Section 6 (the “Severance Package”) if the
Executive’s employment terminates under any of the following conditions: (x) if
the Company terminates the Executive’s employment without Cause, or (y) if the
Executive terminates the Executive’s employment for Good Reason. For purposes of
this Agreement, the “Severance Package” shall consist of all of the following
rights and obligations:


(a)The Executive shall be entitled to receive the Executive’s Annual Salary,
earned and accrued Annual Bonus, all other benefits that are earned and accrued
under this Agreement and under applicable Company benefit plans prior to the
date of termination, and reimbursement of expenses incurred by the Executive
prior to the date of such termination for expenses that are reimbursable
expenses under the terms of this Agreement;


(b)If the Executive signs the general release of claims in favor of the Company
in the form set forth in Attachment “A” and the general release becomes
irrevocably effective not later than forty-five (45) days after the date of the
termination event, the Executive shall also be entitled to all of the following:


(i)a cash payment equal to one (1) times the sum of (A) the Executive’s Annual
Salary (as in effect on the effective date of such termination excluding any
reduction not permitted by this Agreement), plus (B) the average Annual Bonus
actually paid for the two fiscal years preceding the date of termination
(“Average Annual Bonus”), payable in twelve (12) equal monthly installments in
accordance with the Company’s usual and customary salary payroll practices (and
made payable to the Executive’s estate in the event that the Executive dies
prior to the expiration of such period). If the date of termination occurs
before Annual Bonuses have been paid for two fiscal years, then the Average
Annual Bonus shall equal the most recently paid Annual Bonus. If the date of
termination occurs before any Annual Bonus has been paid, then the Average
Annual Bonus shall be based on the Initial Target Level specified in Section
4.2(c). Notwithstanding the foregoing, if the Executive is a “specified
employee” within the meaning of Section 409A of the Tax Code, any payments of
“deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)), shall not commence until
the first day of the seventh month beginning after the date of the Executive’s
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)) to avoid the imposition of the additional 20% tax under
Section 409A of the Tax Code (and in the case of installment payments, the first
payment shall include all installment payments required by this subsection that
otherwise would have been made during such period); and


(ii)Subject to Section 4.2(b), all of the Equity Compensation awarded to the
Executive, to the extent not vested or to the extent subject to forfeiture
restrictions as of the date of the termination of the Executive’s employment,
shall immediately be deemed vested and any forfeiture restrictions shall
immediately lapse (treating the performance criteria for the year in which the
date of termination occurs as fully satisfied), and any outstanding options to
acquire shares of Company stock shall immediately be vested and shall be, as
determined in the discretion of the Board, either














--------------------------------------------------------------------------------




(A) exercisable by the Executive or, in the case of the Executive’s death, by
the beneficiaries of Executive’s estate, for one (1) year following the
termination (or, if shorter, the balance of the regular term of the options), or
(B) cashed out or cancelled, as if in accordance with a Change in Control event,
pursuant to the terms set forth in Section 15.03 of the 2012 Equity Incentive
Plan as in effect on the Effective Date hereof.


Unless a later payment date is required under Code section 409A (as described
above or pursuant to Section 8.2 of this Agreement), payments due under the
Severance Package shall be paid to the Executive (or installment payments shall
commence) on the fiftieth (50th) day following the date of the termination
event. This Agreement shall otherwise terminate upon such termination of
employment and the Executive shall have no further rights hereunder except for
surviving provisions of this Agreement as provided in Section 8.14.
7.Covenants of the Executive.


7.1General Covenants of the Executive. The Executive acknowledges that (a) the
principal business of the Company is the acquisition, rental, management and
financing of single-family residential properties (such business, and any and
all other businesses that after the date hereof, and from time to time during
the Term, become material with respect to the Company’s then-overall business,
herein being collectively referred to as the “Business”) (for purposes of this
Agreement, “Single-family Residential Business” shall mean a company,
partnership, limited liability company or other entity that invests in primarily
single-family residential rental properties; (b) the Company knows of a limited
number of persons who have developed the Business; (c) the Business is, in part,
national in scope; (d) the Executive’s work for the Company and its subsidiaries
has given and will continue to give the Executive access to the confidential
affairs and proprietary information of the Company and to “trade secrets,” (as
defined under the laws of the State of Arizona) of the Company and its
subsidiaries; (e) the covenants and agreements of the Executive contained in
this Section 7.1 are essential to the business and goodwill of the Company; and
(f) the Company would not have entered into this Agreement but for the covenants
and agreements set forth in this Section 7.1.


7.2    Covenant Against Competition. The covenant against competition herein
described shall apply as follows:
(a)during the Term;


(b)for a period of one (1) year following a termination of the Executive’s
employment by the Company without Cause or by the Executive with Good Reason;


(c)for a period of one-hundred eighty (180) days following a termination of the
Executive’s employment by the Company for Cause or by the Executive for any
reason other than disability or without Good Reason; provided, however, that the
Company shall have the option to extend the period for up to an additional
one-hundred eighty (180) days if the Company pays the Executive his Annual
Salary and a pro rated portion of his Annual Bonus at the then applicable Target
Level as in effect on the date of termination during such extended period; and


(d)as to Section 7.2(bb) and (dd), at any time during and after the Executive’s
employment with the Company and its subsidiaries.


During the time periods described hereinabove, the Executive covenants as
follows:
(aa)    The Executive shall not, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director
or in any other individual or representative capacity, engage or participate in
any Single-family Residential Business or other financial investment business
which owns single-family residential rental properties as its primary business
and that has assets in excess of Two Hundred Million and No/00 Dollars
($200,000,000), if such business is in competition in any manner whatsoever with
the Business of the Company in any state or country or other jurisdiction in
which the Company conducts its Business as of the date of termination; provided,
however, that, notwithstanding the foregoing, (i) the Executive may own or
participate in the ownership of any entity which he owned or managed or
participated in the ownership or management of prior to the Effective Date which
ownership, management or participation has been disclosed to the Company; and
(ii) the Executive may invest in securities of any entity, solely for investment
purposes and without participating in the business thereof, if (A) such
securities are traded on any national securities exchange or the National
Association of Securities Dealers Automated Quotation System or equivalent
non-U.S. securities exchange, (B) the Executive is not a controlling person of,
or a member of a group which controls, such entity and (C) the Executive does
not, directly or indirectly, own one percent (1%) or more of any class of
securities of such entity.














--------------------------------------------------------------------------------




(bb)    Except in connection with the business and affairs of the Company and
its affiliates: the Executive shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, all
confidential matters relating to the Business and the business of any of its
affiliates and to the Company and any of its affiliates, learned by the
Executive heretofore or hereafter directly or indirectly from the Company or any
of its subsidiaries (or any predecessor of either) (the “Confidential Company
Information”), including, without limitation, information with respect to the
Business and any aspect thereof, profit or loss figures, and the Company’s or
its affiliates’ (or any of their predecessors) properties, and shall not
disclose such Confidential Company information to anyone outside of the Company
except with the Company’s express written consent and except for Confidential
Company Information which (i) at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive; (ii) is clearly
obtainable in the public domain; (iii) was not acquired by the Executive in
connection with the Executive’s employment or affiliation with the Company; (iv)
was not acquired by the Executive from the Company or its representatives or
from a third-party who has an agreement with the Company not to disclose such
information; (v) was legally in the possession of or developed by the Executive
prior to the Effective Date; or (vi) is required to be disclosed by rule of law
or by order of a court or governmental body or agency. For purposes of this
Agreement, "affiliate” means, with respect to the Company, any person,
partnership, corporation or other entity that controls, is controlled by or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act of 1933, as now in effect or as hereafter
amended.
(cc)    The Executive shall not, without the Company’s prior written consent,
directly or indirectly, (i) knowingly solicit or knowingly encourage to leave
the employment or other service of the Company or any of its affiliates, any
employee employed by the Company at the time of the termination thereof or
knowingly hire (on behalf of the Executive or any other person or entity) any
employee employed by the Company at the time of the termination who has left the
employment or other service of the Company or any of its affiliates (or any
predecessor of either) within one (1) year of the termination of such employee’s
or independent contractor’s employment or other service with the Company and its
affiliates; or (ii) whether for the Executive’s own account or for the account
of any other person, firm, corporation or other business organization,
intentionally interfere with the Company’s or any of its affiliates,
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any person who during the Executive’s employment with the Company is
or was a customer or client of the Company or any of its affiliates (or any
predecessor of either). Notwithstanding the above, nothing shall prevent the
Executive from soliciting loans, investment capital, or the provision of
management services from third parties engaged in the Business if the activities
of the Executive facilitated thereby do not otherwise adversely interfere with
the operations of the Business.
(dd)    All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive during the Term concerning the
Business of the Company and its affiliates shall be the Company’s property and
shall be delivered to the Company at any time on request. Notwithstanding the
above, the Executive’s contacts and contact data base shall not be the Company’s
property. Notwithstanding the above, software, methods and material developed by
the Executive prior to the Term of the Agreement shall not be the Company’s
property.
7.3    Rights and Remedies upon Breach. The Executive acknowledges and agrees
that any breach by him of any of the provisions of Sections 7.1 or 7.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Restrictive Covenants,
the Company and its affiliates shall have the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants. The Company has the right to cease
making the payments provided as part of the Severance Package in the event of a
material breach of any of the Restrictive Covenants that, if capable of cure and
not willful, is not cured within thirty (30) days after receipt of notice
thereof from the Company.


8.    Other Provisions.


8.1Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement
and that the Restrictive Covenants are reasonable in geographical and temporal
scope and in all other respects. If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full effect, without regard to the invalid portions.
















--------------------------------------------------------------------------------




8.2Duration and Scope of Covenants. If any court or other decision maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, are unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.


8.3Enforceability of Restrictive Covenants; Jurisdictions. Subject to the
parties obligations under Section 8.4, the Company and the Executive intend to
and hereby consent to jurisdiction to enforce the Restrictive Covenants in the
courts of any jurisdiction within the geographical scope of the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to each jurisdiction’s being, for this
purpose, severable, diverse and independent covenants, subject, where
appropriate, to the doctrine of res judicata.


8.4Arbitration. Except with respect to any claims or disputes arising from or
relating to the Restrictive Covenants or arising after a Change in Control, any
disputes arising under or in connection with this Agreement shall be resolved by
binding arbitration, to be held in Phoenix, Arizona in accordance with the
Commercial Arbitration Rules, as amended from time to time, of the American
Arbitration Association (the “AAA”). The Company and the Executive will each
select an arbitrator, and a third arbitrator will be selected jointly by the
arbitrators selected by the Company and the Executive within fifteen (15) days
after demand for arbitration is made by a Party. If the arbitrators selected by
the Company and the Executive are unable to agree on a third arbitrator within
that period, then either the Company or the Executive may request that the AAA
select the third arbitrator. The arbitrators will possess substantive legal
experience in the principle issues in dispute and will be independent of the
Company and the Executive. To the extent permitted by applicable law and not
prohibited by the Company’s certificate of incorporation and bylaws, the Company
will pay all expenses (including the reasonable expenses of the Executive,
including his reasonable legal fees, if the Executive is the prevailing party in
such arbitration) incurred in connection with arbitration and the fees and
expenses of the arbitrators and will advance such expenses from time to time as
required. Except as may otherwise be agreed in writing by the parties or as
ordered by the arbitrators upon substantial justification shown, the hearing for
the dispute will be held within 60 days of submission of the dispute to
arbitration. The arbitrators will render their final award within 30 days
following conclusion of the hearing and any required post-hearing briefing or
other proceedings ordered by the arbitrators. The arbitrators will state the
factual and legal basis for the award. The decision of the arbitrators will be
final and binding and not subject to judicial review and final judgment may be
entered upon such an award in any court of competent jurisdiction, but entry of
such judgment will not be required to make such award effective.


8.5Attorneys’ Fees. If litigation after a Change in Control shall be brought to
enforce or interpret any provision contained herein, the Company, to the extent
permitted by applicable law and not prohibited by the Company’s certificate of
incorporation and bylaws, shall indemnify the Executive for the Executive’s
reasonable attorneys’ fees and disbursements incurred in such litigation if the
Executive is the prevailing party in such litigation.


8.6Notices. Any notice, consent or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice, consent or other communication
shall be deemed given when so delivered personally, delivered by overnight
courier, telexed or sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mails as follows:


(a)If to the Company, to:
American Residential Properties, Inc.
7033 E Greenway Parkway Suite 210
Scottsdale, AZ 85254
Attention: Stephen G. Schmitz, CEO


with copies, in the case of notice, to:


Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street














--------------------------------------------------------------------------------




Richmond, Virginia 23219
Attention: Daniel M. LeBey, Esq.


(b)If to the Executive, to:
Mr. Christopher J. “Jay” Byce
c/o Taylor English Duma LLP
1600 Parkwood Circle, Suite 400
Atlanta, Georgia 30339
Attention: Rachael Lee Zichella, Esq. and Donald Kohla, Esq.


with a copy in either case to:


Taylor English Duma LLP
1600 Parkwood Circle, Suite 400
Atlanta, Georgia 30339
Attention: Rachael Lee Zichella, Esq. and Donald Kohla, Esq.




Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.
8.7Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).


8.8Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.


8.9GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. Subject to the provisions of Section 8.3 and the parties’
obligations under Section 8.4, the Executive and the Company each hereby
expressly consents to the exclusive venue and jurisdiction of the state and
federal courts located in Phoenix, Arizona, for any lawsuit arising from or
relating to this Agreement.


8.10Assignment. This Agreement shall be binding upon and inure to the benefit of
the executors, administrators, heirs, successors and assigns of the parties;
provided, however, that except as herein expressly provided, this Agreement
shall not be assignable either by the Company (except to an affiliate of the
Company, in which event the Company shall remain liable if the affiliate fails
to meet any of the Company’s obligations hereunder, including without limitation
to provide the employment opportunities offered hereby and to make payments or
provide benefits or otherwise) or by the Executive. In the event that the
Executive consents to the assignment of this Agreement to a successor in
interest of the Company upon a Change in Control, such consent shall not be
deemed to waive or diminish the Executive’s rights under Section 4.3.


8.11Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the vesting in or delivery of any Equity
Compensation, the Company shall have the right to require such payments from the
Executive or withhold such amounts from other payments due to the Executive from
the Company or any affiliate, or to withhold such Equity Compensation that would
otherwise have been issued to the Executive. The Executive shall have the right
to recommend the manner in which such payments shall be made or withheld. No
other taxes, fees, impositions, duties or other charges or offsets of any kind
shall be deducted or withheld from amounts payable hereunder, unless otherwise
required by law.


8.12Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
















--------------------------------------------------------------------------------




8.13Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.


8.14Survival. The rights and obligations of the parties under this Agreement,
which by their nature would continue beyond the termination or expiration of
this Agreement, shall survive the termination or expiration of this Agreement.
The Company’s obligations hereunder shall not be terminated by reason of any
liquidation, dissolution, bankruptcy, cessation of business, or similar event
relating to the Company. This Agreement shall not be terminated by any merger or
consolidation or other reorganization of the Company. In the event any such
merger, consolidation or reorganization shall be accomplished by transfer of
stock or by transfer of assets or otherwise, the provisions of this Agreement
shall be binding upon and inure to the benefit of the surviving or resulting
corporation or person.


8.15No Duty to Mitigate. The Executive shall not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
the event the Executive does mitigate.


8.16Existing Agreements. Executive represents to the Company that the Executive
is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.


8.17Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


8.18Parachute Provisions. If any amount payable to, or other benefit receivable
by the Executive pursuant to this Agreement (taking into account payments and
benefits under other agreements, plans and agreements) is deemed to constitute a
“parachute payment” as defined in Section 280G of the Tax Code, then such
payment or benefit shall be reduced in accordance with, and to the extent
required by, the provisions of the 2012 Equity Incentive Plan.


8.19Indemnification; Directors and Officer’s Insurance. The Executive shall be
entitled to indemnification in all instances in which the Executive is acting
within the scope of his authority to the fullest extent permitted by applicable
law and not prohibited by the Company’s charter and bylaws, from and against any
damages or liabilities, including reasonable attorney’s fees; provided, however,
that the Executive shall not be entitled to indemnification for damages or
liabilities which result from or arise out of the Executive’s willful misconduct
or gross negligence. During the Term, the Company will maintain directors’ and
officers’ liability insurance in a coverage amount of not less than Ten Million
and No/00 Dollars ($10,000,000).


8.20409A. This Agreement and the amounts payable and other benefits hereunder
are intended to comply with, or otherwise be exempt from, Section 409A of the
Tax Code. This Agreement shall be administered, interpreted and construed in a
manner consistent with Section 409A. If any provision of this Agreement is found
not to comply with, or otherwise not to be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board or Compensation Committee thereof and without requiring the
Executive’s consent, in such manner as the Board or Compensation Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A. Each payment under this Agreement shall be treated
as a separate identified payment for purposes of Section 409A. The preceding
provisions shall not constitute or be construed as a guarantee, representation
or warranty by the Company of any particular favorable tax effect or result to
the Executive of the payments and other benefits under this Agreement.


With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (a) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Tax Code; (b) the reimbursement of an eligible expense shall be made no later
than the end of the year after the year in which such expense was incurred; and
(c) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
If a payment obligation under this Agreement arises on account of the
Executive’s termination of employment and if such payment is subject to Section
409A, the payment shall be paid only in connection with the Executive’s
“separation from














--------------------------------------------------------------------------------




service” (as defined in Treas. Reg. Section 1.409A-1(h)). If a payment
obligation under this Agreement arises on account of the Executive’s “separation
from service” (as defined under Treas. Reg. Section 1.409A-1(h)) while the
Executive is a “specified employee” (as defined under Treas. Reg.
Section 1.409A-1(h)), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
shall accrue without interest and shall be paid on the first day of the seventh
month beginning after the date of the Executive’s separation from service or, if
earlier, within 15 days after the appointment of the personal representative or
executor of the Executive’s estate following his death.
[Signature page follows.]
















--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have signed their names to this Agreement
as of the day and year set forth below.
 
 
 
 
COMPANY:
 
 
 
 

AMERICAN RESIDENTIAL PROPERTIES, INC.,
a Maryland corporation:
 
 
 
 
 
Date: December 23, 2014
By:
 
   /s/ Stephen G. Schmitz
 
 
Name:
 
Stephen G. Schmitz
 
 
Title:
 
Chief Executive Officer



 
 
 
 
EXECUTIVE:
 
 

 

Date: December 23, 2014
 
 
 
CHRISTOPHER J. “JAY” BYCE
 


   /s/ Christopher J. Byce
      Signature





--------------------------------------------------------------------------------


ATTACHMENT “A”
to
AMERICAN RESIDENTIAL PROPERTIES, INC.


AMENDED AND RESTATED


EXECUTIVE SEVERANCE AND CHANGE IN CONTROL VESTING AGREEMENT


(Jay Byce)




General Release of Claims
Consistent with Section 6 of the Amended and Restated Executive Severance and
Change in Control Vesting Agreement, dated December 23, 2014, between AMERICAN
RESIDENTIAL PROPERTIES, INC. (the “Company”) and me (the “Severance Agreement”),
and in consideration for and contingent upon my receipt of the Severance Package
set forth in Section 6(b) of the Severance Agreement, I, for myself, my
attorneys, heirs, executors, administrators, successors, and assigns, do hereby
fully and forever release and discharge the Company and its affiliated entities
(as defined in the Severance Agreement), as well as their predecessors,
successors, assigns, and their current or former directors, officers, partners,
agents, employees, attorneys, and administrators from all suits, causes of
action, and/or claims, demands or entitlements of any nature whatsoever, whether
known, unknown, or unforeseen, which I have or may have against any of them
arising out of or in connection with my employment by the Company, the Severance
Agreement, the termination of my employment with the Company, or any event,
transaction, or matter occurring or existing on or before the date of my signing
of this General Release, except that I am not releasing any (a) right to
indemnification that I may otherwise have, (b) right to Annual Salary and
benefits under applicable benefit plans that are earned and accrued but unpaid
as of the date of my signing this General Release, (c) right to reimbursement
for business expenses incurred and not reimbursed as of the date of my signing
this General Release, (d) right to any bonus payment(s), equity compensation, or
other compensation due under the Severance Agreement, the Bonus Plan, the Equity
Incentive Plan, and any Company Incentive Plan that is earned and accrued for
the most recent completed calendar year for which a bonus payment has not then
been paid as of the date of my signing this General Release; or (e) claims
arising after the date of my signing this General Release. I agree not to file
or otherwise institute any claim, demand or lawsuit seeking damages or other
relief and not to otherwise assert any claims, demands or entitlements that are
lawfully released herein. I further hereby irrevocably and unconditionally waive
any and all rights to recover any relief or damages concerning the claims,
demands or entitlements that are lawfully released herein. I represent and
warrant that I have not previously filed or joined in any such claims, demands
or entitlements against the Company or the other persons released herein and
that I will indemnify and hold them harmless from all liabilities, claims,
demands, costs, expenses and/or attorneys’ fees incurred as a result of any such
claims, demands or lawsuits.
Except as otherwise expressly provided above, this General Release specifically
includes, but is not limited to, all claims of breach of contract, employment
discrimination (including any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, and any comparable Arizona law, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker’s compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against the Company or the
persons released herein.
I acknowledge that I have been given an opportunity of twenty-one (21) days to
consider this General Release and that I have been encouraged by the Company to
discuss fully the terms of this General Release with legal counsel of my own
choosing. Moreover, for a period of seven (7) days following my execution of
this General Release, I shall have the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act, a federal statute that
prohibits employers from discriminating against employees who are age 40 or
over. If I elect to revoke this General Release within this 7-day period, I must
inform the Company by delivering a written notice of revocation to the Company’s
Director of Human Resources, ____________, no later than 11:59 p.m. on the
seventh calendar day after I sign this General Release. I understand that, if I
elect to exercise this revocation right, this General Release shall be voided in
its entirety and the Company shall be relieved of all obligations to make the
portion of the Severance Package described in Section 6(b) of the Severance
Agreement.














--------------------------------------------------------------------------------


I may, if I wish, elect to sign this General Release prior to the expiration of
the 21-day consideration period, and I agree that if I elect to do so, my
election is made freely and voluntarily and after having an opportunity to
consult counsel.
AGREED:
[Form of Agreement Only - Do Not Execute]
_____________________________            ______________________________
_____________________________                    Date


















--------------------------------------------------------------------------------


ATTACHMENT “B”
to
AMERICAN RESIDENTIAL PROPERTIES, INC.


EXECUTIVE SEVERANCE AND CHANGE IN CONTROL VESTING AGREEMENT
 
(Jay Byce)


Long Term Incentive Plan Unit Vesting Agreement
Under the American Residential Properties, Inc.
2012 Equity Incentive Plan


[Attached]














